KARL DAVID LAWRENCE,                        )
                                            )
              Movant-Appellant,             )
                                            )
       v.                                   )              No. SD36873
                                            )
STATE OF MISSOURI,                          )              Filed: July 2, 2021
                                            )
              Respondent-Respondent.        )

            APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                       Honorable Calvin R. Holden, Circuit Judge

Before Rahmeyer, P.J., Francis, Jr., J., and Goodman, J.

AFFIRMED

       PER CURIAM. A jury found Karl David Lawrence (“Movant”) guilty of two

counts of statutory sodomy in the first degree, and assessed punishment for each offense

at imprisonment for fifteen years. The trial court subsequently imposed the sentence

assessed by the jury and ordered the terms of imprisonment to run concurrently. Movant

appealed, and we affirmed the trial court’s judgment in State v. Lawrence, 569 S.W.3d

545 (Mo.App. S.D. 2019) – our mandate issued April 3, 2019.




                                            1
        Subsequently, on June 19, 2019, Movant timely filed through retained counsel a

motion for post-conviction relief under Rule 29.15, Missouri Court Rules (2021). 1 In the

motion, Movant claimed that his trial attorneys were constitutionally ineffective in failing

to (1) give the State notice of Movant’s intent to rely on a defense of alibi, and (2) call

Nellie McCullah, who was Movant’s grandmother, as an additional alibi witness.

Following an evidentiary hearing, the motion court denied Movant’s motion for post-

conviction relief. Movant appeals asserting in two points that the motion court clearly

erred in denying the claims made in his motion for post-conviction relief. We reject

Movant’s points, and affirm the motion court’s judgment.

                                       Standard of Review

                This Court’s review of a motion court’s overruling of a motion for
        post-conviction relief is limited to a determination of whether the motion
        court’s findings of fact and conclusions of law are clearly erroneous. Rule
        29.15(k). A motion court’s findings and conclusions are “clearly
        erroneous only if this Court is left with a definite and firm impression that
        a mistake has been made.” Mallow v. State, 439 S.W.3d 764, 768 (Mo.
        banc 2014).

                 ....

        To establish ineffective assistance of counsel, a movant must prove “by a
        preponderance of the evidence that (1) trial counsel failed to exercise the
        level of skill and diligence that reasonably competent counsel would
        exercise in a similar situation and (2) the movant was prejudiced by that
        failure.” Dorsey v. State, 448 S.W.3d 276, 286–87 (Mo. banc 2014)
        (citing Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80
        L.Ed.2d 674 (1984)). If a movant fails to satisfy either prong of the
        Strickland test, he or she is not entitled to post-conviction relief. State v.
        Simmons, 955 S.W.2d 729, 746 (Mo. banc 1997).
                To satisfy the performance prong, movants “must overcome the
        strong presumption that counsel’s conduct was reasonable and effective.”
        Johnson v. State, 406 S.W.3d 892, 899 (Mo. banc 2013). This

1
  Rule 29.15(m). Movant’s sentence was pronounced January 5, 2018. We have independently verified the
timeliness of Movant’s motion for post-conviction relief. See Moore v. State, 458 S.W.3d 822, 825-26
(Mo. banc 2015); Dorris v. State, 360 S.W.3d 260, 268 (Mo. banc 2012). Motion counsel also represented
Movant on direct appeal.


                                                  2
       presumption is overcome when a movant identifies “specific acts or
       omissions of counsel that, in light of all the circumstances, fell outside the
       wide range of professional competent assistance.” Id. (internal quotation
       omitted).
              To establish Strickland prejudice, “a movant must show a
       reasonable probability that, but for counsel’s errors, the outcome would
       have been different.” Dorsey, 448 S.W.3d at 287. “A reasonable
       probability exists when there is a probability sufficient to undermine
       confidence in the outcome.” Id. (internal quotation omitted).

               ....

              There is “a presumption that counsel’s alleged omissions were
       sound trial strategy.” Storey v. State, 175 S.W.3d 116, 125 (Mo. banc
       2005) (internal quotation omitted).

Hoeber v. State, 488 S.W.3d 648, 653, 655, 659 (Mo. banc 2016).

       “It is incumbent upon the movant in a post-conviction motion to prove his or her

claims for relief by a preponderance of the evidence, Rule 29.15(i), and this Court

presumes that the motion court’s findings and conclusions are correct[.]” Sanders-Ford

v. State, 597 S.W.3d 816, 818 (Mo.App. S.D. 2020). In addition, an appellate court

“view[s] the record in the light most favorable to the motion court’s judgment, accepting

as true all evidence and inferences that support the judgment and disregarding evidence

and inferences that are contrary to the judgment,” Hardy v. State, 387 S.W.3d 394, 399

(Mo.App. S.D. 2012), and “defer[s] to the motion court’s determinations of credibility,

and the motion court is free to believe all, part, or none of the witnesses’ testimony.”

Tabor v. State, 344 S.W.3d 853, 858 (Mo.App. S.D. 2011).




                                              3
                                                   Facts 2

                                                    Trial

         In the underlying criminal case, Movant was charged with two counts of statutory

sodomy in the first degree in Greene County, and was represented by three attorneys –

James A. Pettit, Scott R. Pettit, and John A. Lewright.

         At trial, Victim testified that, when she was thirteen, she and her three younger

siblings, their father, stepmother, step-grandparents, and Movant (who was their

stepmother’s brother) were vacationing in Florida when a relative of the step-members of

her family died. Victim testified that the family returned to her father and stepmother’s

house in Republic (not her step-grandparents’ house), and that Movant remained at the

house with Victim and her siblings while the other adults went to return the rental van.

Victim testified that the charged sexual abuse occurred in the garage and a bedroom of

the house in Republic while the other adults were returning the rental van.

         Victim was born in June 1999, and was thirteen at the time of the charged sexual

abuse, 3 and eighteen at the time of trial in late October and early November 2017.

Victim first disclosed Movant’s sexual abuse of her (which began before and continued

after the charged sexual abuse) in January 2014 to a friend and then her mother.




2
 Unless an issue raised in the post-conviction proceeding requires the trial evidence to be viewed through a
different lens (e.g., in reviewing an issue involving the trial court’s failure to instruct the jury on self-
defense), the trial evidence is viewed in the light most favorable to the jury’s verdict. Fisher v. State, 359
S.W.3d 113, 115 n.1, 117 (Mo.App. W.D. 2011); Hays v. State, 484 S.W.3d 121, 125 n.1 (Mo.App. W.D.
2015); Mallow v. State, 439 S.W.3d 764, 766 (Mo. banc 2014). In resolving this appeal, we view the
evidence at trial and at the evidentiary hearing on Movant’s motion for post-conviction relief in the light
most favorable to the outcome of those proceedings, but we include other evidence in our opinion to give
context to Movant’s points raised in this appeal.
3
 Technically, the information charged offenses during a period of time that overlapped with Victim’s
birthday, but the evidence at trial established that the charged offenses occurred after Victim’s birthday.


                                                      4
        After the prosecution completed its case-in-chief, Victim’s stepmother testified

that the family left for Florida in the rental van from her parents’ house in Aurora, and

returned to Aurora after her cousin was killed. 4 On returning to Aurora, Victim’s

stepmother, the stepmother’s parents, and Movant “all went to the funeral home” and

Victim, her siblings, Victim’s father and the stepmother’s grandmother stayed at the step-

grandparents’ house. On cross examination, Victim’s stepmother acknowledged that she

did not mention “getting dropped off” at her parents’ house on returning from Florida to

the State’s investigator because she was not asked and did not “know what details he

wanted from me.”

        Victim’s father then testified similarly and added that after Movant, stepmother

and their parents went to the funeral home, he returned the rental van and Victim and her

siblings stayed with their step-great-grandmother. On cross examination, Victim’s father

acknowledged that he did not tell the State’s investigator Movant went to the funeral

home on returning from Florida because he was not asked and did not know what the

investigator wanted to know. Movant’s cousin died on July 9, 2012.

        According to Victim, Movant lived “[a]bout two minutes” from his parents

(Victim’s step-grandparents), and “[a]bout 20, 25” minutes from Victim’s father and

stepmother.

        Following an overnight recess, the State objected to any further alibi evidence on

the ground that the defense failed to disclose an intent to rely on the defense of alibi. The

trial court ultimately granted the State’s objection and precluded the defense from

presenting any further alibi evidence (the trial court ruled that the witnesses “cannot


4
 According to the stepmother’s mother, the house was located “outside” and “north” of Aurora in
Lawrence County. Movant lived “on an adjoining farm.”


                                                   5
testify to . . . the alibi here today”). 5 In so ruling, the trial court precluded Victim’s step-

grandparents from testifying about where in Missouri the family returned to from Florida

and Movant’s presence at the funeral home, and also precluded Movant from testifying

that he (1) went to the funeral home with his relatives, (2) did not go to Victim’s father

and stepmother’s house in Republic that day or the next two days, and (3) did not recall

the next time he went to Victim’s father and stepmother’s house; but did permit Movant

to testify that he was not at Victim’s father and stepmother’s house in Republic after the

Florida trip, and could not remember the last time he went to Victim’s father and

stepmother’s house before the Florida trip or the next time after the Florida trip.

Movant’s subsequent actual testimony before the jury was just that he did not remember

the last time he went to Victim’s father and stepmother’s house in Republic before or

after the Florida trip.

         The jury was unaware that the trial court had limited the topics that the step-

grandparents and Movant would be permitted to testify about.

         In rebuttal, the State called two of Victim’s younger siblings who testified that

Movant was present when they “got back to [their father and stepmother’s] house” from

the Florida trip.

                                              Direct Appeal

         On direct appeal, we considered and rejected a claim that “the trial court erred in

excluding testimony supporting an alibi defense.” State v. Lawrence, 569 S.W.3d at 549-

50. In doing so, we observed:




5
 Though, before trial, the prosecution requested notice of any alibi defense, the defense did not give notice
of any alibi defense. The trial court also denied defense counsel’s subsequent requests for a mistrial.


                                                      6
       Discovery sanctions are within the discretion of the trial court, and we will
       reverse only if the sanction results in fundamental unfairness to the
       defendant.

               ....

       As a matter of law, no abuse of discretion exists when the court refuses to
       allow the late endorsement of a defense witness whose testimony would
       have been cumulative [or] collateral, or if the late endorsement would
       have unfairly surprised the State.

               ....

              In determining whether the trial court abused its discretion, an
       appellate court must first consider what prejudice the State would have
       suffered as a result of the discovery violation and second, whether the
       remedy resulted in fundamental unfairness to the defendant.

               ....

               The second inquiry, and ultimately the standard by which the
       exclusion of a witness must be tested, is whether the sanction resulted in
       fundamental unfairness to the defendant. An appellate court finds
       fundamental unfairness when the exclusion of the testimony substantively
       alters the outcome of the trial. To determine whether the exclusion
       resulted in prejudice to the defendant, the facts and circumstances of the
       particular case must be examined including the nature of the charge, the
       evidence presented, and the role the excluded evidence would have played
       in the defense’s theory. We also consider whether there is a reasonable
       explanation for the failure to disclose.

Id. at 549-51 (internal quotations and citations omitted). We concluded that “[g]iven that

Defendant was able to present his alibi defense despite the trial court’s ruling, Defendant

has failed to demonstrate that his trial was fundamentally unfair[,]” and denied Movant’s

claim. Id. at 552.

                                  Post-Conviction Relief

       Movant’s initial motion for post-conviction relief under Rule 29.15, was filed

through counsel. In the motion, Movant claimed that trial counsel were ineffective in




                                             7
failing to (1) give the State notice of Movant’s intent to rely on a defense of alibi, and (2)

call Nellie McCullah, Movant’s grandmother, as an additional alibi witness.

         At a hearing on Movant’s motion, Movant’s three trial attorneys testified as

follows. James Pettit became involved in representing Movant “in March of 2017 as

[Movant was] approaching trial.” 6 James’ father Scott also was involved in representing

Movant. At some point, James’ office made the decision to find another attorney to be

lead counsel in the criminal case because James’ office decided that the criminal case was

“above [the office’s] expertise.” John Lewright then became lead counsel in the criminal

case.

         James thought it was “fair to say” that he “knew [Movant] had an alibi” “prior to

trial[.]” Neither John, Scott nor James “ever disclosed that alibi to the prosecution prior

to trial[,]” and, to James’ knowledge, there was no “legitimate trial strategy” for not

disclosing the alibi to the prosecution. The alibi evidence “was the main pillar of

defense,” 7 and the exclusion of a part of that evidence “wasn’t good.” After a portion of

the alibi evidence was excluded, the defense requested a mistrial.

         Also, James understood before trial from Movant’s family that Ms. McCullah

babysat Victim and her siblings in Aurora (not Republic) “at the time that [Victim said]

she was molested[,]” and was available as a witness. To James’ knowledge, there was no

legitimate trial strategy “for not calling her as an additional alibi witness.”

         Scott Pettit became involved in representing Movant in a Children’s Division

proceeding when Victim’s allegations “first occurred” in 2014. An attorney with more

6
  James’ “office” “had been working with [Movant] . . . since at least 2014 in . . . an appeal” of a Children’s
Division preponderance of the evidence finding arising from the allegations in the underlying criminal case.
7
 “[A] portion of [the] defense” also was that Victim was “making . . . up” her allegations because she did
not “want[] to have to go see her father anymore.”


                                                      8
experience was needed to handle the subsequent criminal charges at trial, and John

“became involved[.]” Scott thought it was a “fair characterization” that the defense

“knew that [Movant] had these alibi witnesses” before trial, and was not aware of any

legitimate trial strategy “for not disclosing the alibi prior to trial[.]” Scott also was not

aware of any legitimate trial strategy “for not calling [Ms.] McCullah as an alibi witness

at trial[.]”

         John Lewright agreed that Movant “had an alibi,” and that alibi “was never

disclosed in writing to the prosecution[.]” “[O]n hindsight, [John] should have declared

that as an alibi.” The failure to make an offer of proof at trial with Victim’s step-

grandmother was an “oversight.” John requested a mistrial following the trial court’s

exclusion of additional alibi testimony because John’s “gut told me that without it that we

weren’t going to be able to prove that [Victim] was not telling the truth.” There was no

legitimate trial strategy for not calling Ms. McCullah as an additional alibi witness. The

“main motive” presented for why Victim was lying was Victim’s desire to get “at her

father” through Movant and her stepmother. It was also part of the defense strategy to

show that “[w]e know [Victim’s] lying because [Movant] had an alibi[.]” All the alibi

witnesses would show that Victim went from Florida to Aurora and not Republic. 8

         Nellie McCullah, who was Movant’s maternal grandmother, testified that she

attended the trial, and, if asked, would have testified that (1) she was present at Movant’s

parents’ house near Aurora when the family returned from Florida following a relative’s

death, (2) Movant, his parents and his sister went to the funeral home, (3) Victim and her

siblings stayed with her at the house, and (4) Victim’s father reinstalled the back seat in


8
  The alibi witnesses also would show that Movant went to the funeral home with his family and did not
remain at his parents’ house near Aurora with Victim and her siblings.


                                                    9
the rental van (which had been removed to accommodate luggage for the trip) and then

returned the van.

         Jack Lawrence, who was Movant’s father, testified that, after learning of the death

of a relative, the family returned from Florida to his house “[a]bout six miles north of

Aurora,” and that the family did not make a stop in Republic. John Lewright knew

before trial that this would be Jack’s testimony and, also, that Jack would testify he went

with Movant to the funeral home. Before trial, Jack also asked John about Ms. McCullah

and “said she babysat the kids, the girls, . . . while we went to the funeral home.” John

replied “that’s an overkill, we don’t need that.”

         Connie Lawrence, who was Movant’s mother, testified that, if asked at trial, she

would have testified:

         That we drove straight through [to Aurora] due to a death. When we got
         to the house, Jack, [Movant], Carla [(who was Movant’s sister)], and
         myself got out of the car, went to the funeral home to meet Jack’s brother
         and family, and left [Victim’s father] and my mother at the house. My
         mother babysat the four kids, and [Victim’s father] returned the rental van
         that we had.

Connie did not testify as stated at trial because the trial court excluded that portion of her

intended testimony. Connie told John Lewright this information before trial.

         Carla Wade, who was Movant’s sister and, at the time of the offenses and trial,

the wife of Victim’s father, testified that she “shared with [John Lewright] multiple

times” before trial her knowledge of the family’s return from Florida after a relative’s

death.

         Raymond Wade, who was Victim’s father and Movant’s brother-in-law, testified

that he had discussed his trial testimony about the return trip from Florida to Aurora after

a relative’s death with John Lewright and also James Pettit before trial.



                                              10
        “[F]or quite some time prior to trial[,]” Movant had told John Lewright that he

had traveled “from Florida to Aurora and then to the funeral home with [his] parents and

[his] sister[,]” and intended to so testify. Movant was “in agreement with [his] lawyers

that [his] trial strategy was to show [he] had an alibi[.]” John told Movant “it was a home

run.”

                                          Analysis

                                            Point I

        In his first point, Movant contends that the motion court clearly erred in denying

his claim that trial counsel were constitutionally ineffective in failing to give the State

notice of Movant’s intent to rely on a defense of alibi. The motion court concluded that

Movant failed to show either that trial counsel’s performance was constitutionally

deficient, or prejudiced Movant, but primarily focused on the motion court’s conclusion

that Movant failed to show additional alibi witnesses (including Movant’s expanded

testimony) would have created a reasonable probability the outcome of the trial would

have been different.

        A fatal flaw in Movant’s argument on this point is that, on direct appeal, we

reviewed the trial court’s exclusion of the same alibi testimony for an abuse of discretion,

and determined that, in the circumstances of this case, Movant failed to demonstrate the

exclusion resulted in fundamental unfairness to Movant.

        In Deck v. State, 68 S.W.3d 418 (Mo. banc 2002), our high court discussed the

differences in standards of review for reversible prejudice (1) from preserved error on

direct appeal, (2) from error in a post-conviction relief proceeding, and (3) from plain

error on direct appeal. Id. at 424-29. In a lengthy discussion, the Court stated in part:




                                              11
“Appellate review of preserved error [on direct appeal] is for prejudice, not mere error,

and [it] will reverse only if the error is so prejudicial that it deprived the defendant of a

fair trial.” Id. at 427 (internal citation and quotations omitted; alteration [it] in original).

The Court also stated that “[t]he standard for finding prejudice in the context of preserved

error is lower than the standard for finding error under Strickland, and both are lower

than the plain error standard.” Id. at 427 n.5.

          Subsequently, in McClure v. State, 543 S.W.3d 54 (Mo.App. W.D. 2018), the

Western District of this Court, in the context of an alleged error reviewed on direct appeal

for abuse of discretion, further discussed the difference between the standards of review

for reversible prejudice (1) from preserved error on direct appeal and (2) from error in a

post-conviction relief proceeding. In the course of the discussion, the Western District

stated:

          Without addressing trial counsel’s performance, we conclude that finding
          no prejudice on direct appeal precludes finding prejudice in the present
          post-conviction proceeding.
                  It is well-established that “[i]ssues decided upon direct appeal
          cannot be relitigated on a theory of ineffective assistance of counsel in a
          post-conviction proceeding.” Leisure v. State, 828 S.W.2d 872, 874 (Mo.
          banc 1992). On direct appeal, this court found that “[b]ecause T.S.
          actually testified and was available for cross-examination, even if the
          challenged statements were erroneously admitted under section 491.075,
          McClure was not prejudiced.” State v. McClure, 482 S.W.3d 504, 506
          (Mo. App. 2016) (emphasis added). In support, we cited State v. Bright,
          782 S.W.2d 91, 92 (Mo. App. 1989) and State v. Hankins, 612 S.W.2d
          438, 439-40 (Mo. App. 1981), two cases reviewing a trial court for abuse
          of discretion. McClure at 508.
                  Abuse of discretion (for preserved error) is a lower standard of
          review than both Strickland and plain error review. Deck v. State, 68
          S.W.3d 418, 427 n.5 (Mo. banc 2002). Thus, finding no prejudice under
          abuse of discretion review a fortiori precludes finding prejudice under a
          higher standard. State v. Dennis, 315 S.W.3d 767 n.2 (Mo. App. 2010)
          (“[u]pon a finding of no abuse of discretion, it logically follows that there
          is no plain error committed by the trial court”). This analysis is the
          corollary to our Supreme Court’s ruling in Deck v. State, which held that



                                               12
         finding no plain error on direct appeal does not preclude finding prejudice
         under Strickland. Deck and McClure thus represent two aspects of one
         logical system. Under Deck, what is not prejudicial under the highest
         standard of review can still be prejudicial under a lower standard. In
         McClure, what is not prejudicial under the lowest standard cannot be
         prejudicial under a higher standard.
                 Leisure’s rule against relitigating issues decided on direct appeal
         did not operate in Deck, because the issue of Strickland prejudice was
         unsettled. That is, finding no plain error could not rule out finding error
         under Strickland. In McClure, our cited authority on direct appeal found
         no error under abuse of discretion review, logically precluding a finding of
         prejudice under Strickland’s more exacting standard. The issue of
         Strickland prejudice was thus decided by logical implication on direct
         appeal and cannot be relitigated in the present proceeding.

Id. at 56-57 (footnote omitted).

         Although, in this case, a portion of our review on direct appeal for reversible

prejudice under an abuse of discretion standard involved determining whether prejudice

to Movant resulted in “fundamental unfairness,” we believe fundamental unfairness

remains consistent with the standard for reversible prejudice from preserved error on

direct appeal – i.e., that the error is so prejudicial that it deprived the defendant of a fair

trial – and does not create a standard for prejudice from this specific type of preserved

error on direct appeal that is more onerous than the post-conviction relief standard for

prejudice. 9 Consequently, fundamental unfairness in the context of a preserved error on


9
  Other than directing us to the words used to describe fundamental unfairness (i.e., trial court action that
substantively alters the outcome of the trial), Movant does not refer us to any authority that indicates those
words create a heightened standard of prejudice on direct appeal that is more onerous that the post-
conviction relief standard for prejudice, and we are not aware of any authority that does so. Movant’s
argument essentially is that review of the exclusion of a defense witness on direct appeal for fundamental
unfairness under an abuse of discretion standard for preserved error creates a fourth standard of review for
reversible prejudice that the prejudice is outcome determinative (i.e., more likely than not changed the
outcome of the trial). In other words, Movant argues that prejudice from preserved error in excluding a
defense witness that is reviewed for fundamental unfairness under an abuse of discretion standard must
meet the standard of review for plain error prejudice. Movant also argues that the cumulative nature of
alibi testimony should not preclude a finding of prejudice under any standard of review less onerous than
plain error prejudice when alibi is the main issue and turns on the weight of the evidence. Although we
appreciate Movant’s argument that fundamental unfairness creates a fourth standard of review for
preserved prejudice, we cannot accept the argument as we believe the argument directly conflicts with
well-settled principles of Missouri law.


                                                      13
direct appeal is a lower standard of review for reversible prejudice than the standard for

reversible prejudice in a post-conviction relief proceeding. In light of the fact we found

no reversible prejudice from the exclusion of additional alibi testimony on direct appeal,

that exclusion cannot support a finding of prejudice in this post-conviction relief

proceeding. Movant’s point is denied.

                                           Point II

       In his second point, Movant contends that the motion court clearly erred in

denying his claim that trial counsel were constitutionally ineffective in failing to call

Nellie McCullah, Victim’s step great-grandmother, as an additional alibi witness. The

motion court concluded that Movant failed to show either that trial counsel’s performance

was constitutionally deficient, or prejudiced Movant. These conclusions were not clearly

erroneous.

       Again, although we understand Movant’s argument that the jury was deprived of

additional alibi testimony by trial counsels’ failure to call Ms. McCullah, an additional

member of Movant’s family who would have testified to the same alibi as Victim’s

father, Movant and three other family members, such a failure was not constitutionally

deficient. As noted, if trial counsel had called Ms. McCullah to testify at trial, her alibi

testimony almost certainly would have been excluded by the trial court, an exclusion that

we found on direct appeal was not reversible error. Movant’s second point is denied, and

the motion court’s judgment is affirmed.




                                              14